Case 1:19-cr-00087-RGA Document 7 Filed 07/02/19 Page 1 of 5 PagelD #: 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA )
v. Crim. Action. No. 19-4
MICHAEL JAVARIS ROSEBORO,
Defendant. ;
INDICTMENT

The Grand Jury for the District of Delaware charges that:
DEFINITION

For purposes of this Indictment, the term “sexually explicit conduct” is
defined in Title 18, United States Code, Section 2256(2)(A), and includes but is not
limited to actual and simulated lascivious exhibition of the genitals and pubic area
of any person. Moreover, the term “visual depiction” is defined in Title 18, United
States Code, Section 2256(5), and includes but is not limited to data stored on
computer disk or by electronic means which is capable of conversion into a visual
image, and data which is capable of conversion into a visual image that has been
transmitted by any means, whether or not stored in a permanent format. Finally,
the term “minor” is defined in Title 18, United States Code, Section 2256(1), as any

person under the age of eighteen years.

 

> LED

JUL 02 2019

US. DISTRICT COURT
DISTRICT OF DELAWARE

 

 

 
Case 1:19-cr-00087-RGA Document 7 Filed 07/02/19 Page 2 of 5 PagelD #: 25

COUNT ONE
(Attempted Production of Child Pornography)

From on or about November 15, 2018, through on or about November 20,
2018, in the State and District of Delaware and elsewhere, the defendant,
MICHAEL JAVARIS ROSEBORO, did knowingly attempt to employ, use,
persuade, induce, entice, and coerce an individual whom he believed had not yet
attained the age of 18 years to engage in any sexually explicit conduct for the
purpose of producing any visual depiction of such conduct, knowing and having
reason to know that such visual depiction would be transported and transmitted
using any means and facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce, and that such visual depiction was
produced and transmitted using materials that have been mailed, shipped, and
transported in and affecting interstate and foreign commerce by any means,
including by computer, and that such visual depiction was actually transported and
transmitted using any means and facility of interstate and foreign commerce and in
and affecting interstate and foreign commerce and was mailed; to wit, MICHAEL
JAVARIS ROSEBORO did attempt to employ, use, persuade, induce, entice, and
coerce an individual whom he believed had not yet attained the age of 18 years to
take and send photographs and video of that individual’s genitals and pubic area
using text messaging, Kik, and Snapchat, all in violation of Title 18, United States

Code, Sections 2251(a) and (e), and 2256.
Case 1:19-cr-00087-RGA Document 7 Filed 07/02/19 Page 3 of 5 PagelD #: 26

COUNT TWO
(Distribution of Child Pornography)

On or about November 17, 2018, in the State and District of Delaware and
elsewhere, the defendant, MICHAEL JAVARIS ROSEBORO, did knowingly
distribute via Kik at least one visual depiction, the production of which involved the
use of at least one minor engaging in sexually explicit conduct, and such visual
depiction is of such conduct, which depiction had been transported in interstate and
foreign commerce, had been sent and received using any means and facility of
interstate and foreign commerce, and which contained materials which had been
mailed, shipped, and transported in interstate and foreign commerce by any means,
including by computer, and the defendant knew that at least one of the performers
in the visual depiction was a minor and the visual depiction was of such minor
engaged in sexually explicit conduct; to wit, MICHAEL JAVARIS ROSEBORO
did knowingly distribute a video depicting a minor masturbating and the lascivious
exhibition of that minor’s genitals and pubic area via Kik, all in violation of Title 18,
United States Code, Sections 2252(a)(2), 2252(b)(1), and 2256.

NOTICE OF FORFEITURE

Upon conviction for violating Title 18, United States Code, Sections 2251 and
2252 as set forth in Counts One and Two of the Indictment, the defendant,
MICHAEL JAVARIS ROSEBORO, shall forfeit to the United States any and all
matter that contains visual depictions of child pornography or visual depictions that

are obscene or that are or appear to be of minors engaged in sexually explicit
Case 1:19-cr-00087-RGA Document 7 Filed 07/02/19 Page 4 of 5 PagelD #: 27

conduct, that are produced, transported, shipped, received or possessed in violation
thereof; any property constituting or derived from any proceeds MICHAEL
JAVARIS ROSEBORO obtained directly or indirectly as a result of the
aforementioned violations; and any and all property used or intended to be used in
any manner or part to commit and to promote the commission of the

aforementioned violations, including the following items seized on or about June 6,
2019:

Samsung Galaxy J7 — S/N R58M20L98EH

Dell Laptop — S/N Kec-RMM-E2K-P40F001ZU1Z065

Motorola Verizon Cellphone — S/N SJUG6250BC

4GB HC Micro SD Card — 13845PX1227P

Happy Box Thumb Drive

SanDisk Cruiser 4GB Thumb Drive

SanDisk (red) 64GB Thumb Drive

LG Smartphone (white) with 16GB SIM S/N 7083CYVU1498055

All pursuant to Title 18, United States Code, Sections 1467, 2253, and 2428.

A TRVE BILL: |

 

e te
Foreperson

DAVID C. WEISS

UNITED STATES ATTORNEY
By: SH A - Z

 

 

Graka Robinson
ss#stamt United States Attorney

Dated: July 2, 2019
Case 1:19-cr-00087-RGA Document 7 Filed 07/02/19 Page 5 of 5 PagelD #: 28

 

UNITED STATES DISTRICT COURT

District of Delaware

 

THE UNITED STATES OF AMERICA
vs.

MICHAEL JAVARIS ROSEBORO |

 

INDICTMENT

 

A true bill.

 

 
